

116 HR 8212 IH: VA Expanded Care Hours Act
U.S. House of Representatives
2020-09-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8212IN THE HOUSE OF REPRESENTATIVESSeptember 11, 2020Mr. Cunningham (for himself and Mr. Banks) introduced the following bill; which was referred to the Committee on Veterans' AffairsA BILLTo direct the Secretary of Veterans Affairs to conduct studies on alternative work schedules for employees of the Veterans Health Administration, and for other matters.1.Short titleThis Act may be cited as the VA Expanded Care Hours Act or the ECHO Act. 2.Studies on alternative work schedules for employees of Veterans Health Administration(a)Study of veterans(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary of Veterans Affairs shall conduct a study on the attitudes of eligible veterans toward the Department of Veterans Affairs offering appointments outside the usual operating hours of facilities of the Department, including through the use of telehealth appointments.(2)Eligible veteran definedIn this subsection, the term eligible veteran means a veteran who—(A)is enrolled in the patient enrollment system of the Department under section 1705(a) of title 38, United States Code; and(B)received health care from the Department at least once during the two-year period ending on the date of the commencement of the study under paragraph (1).(b)Department study(1)In generalNot later than 180 days after the date of the enactment of this Act, the Secretary shall conduct a study on the feasibility and advisability of offering appointments outside the usual operating hours of facilities of the Department.(2)Study of employeesThe study required by paragraph (1) shall include a study of the opinions of employees of the Veterans Health Administration, including clinical, nonclinical, and support staff, with respect to offering appointments outside the usual operating hours of facilities of the Department, including through the use of telehealth appointments.